EXHIBIT 10.2

 

CONSULTING AGREEMENT

 

This Agreement (the “Agreement”) is entered into as of 22 December 2014 by and
between Federal Technology Agency Inc. (“FTA”) and its subsidiaries, and Mr.
Carlos Guillermo López Martínez (the “Consultant”).

 

In consideration of the mutual covenants and promises contained herein, the
parties hereto agree as follows:

 

1. Engagement; Consultant Relationship; Duties; Title. FTA hereby engages the
Consultant, and the Consultant hereby agrees to render, consulting services to
FTA in connection the management of the business. The Consultant shall devote a
portion of his business time and efforts to the assessment of the accounting
system of FTA. The Consultant shall use reasonable efforts in such endeavors.
The Consultant shall also perform the services with a level of care, skill, and
diligence that a prudent professional acting in a like capacity and familiar
with such matters would use, and shall agree to abide by the rules of governance
established by FTA’s board of directors.

 

Consultant shall provide services as Management Consultant of FTA or such other
services for and on behalf of the FTA as FTA, through one or more of its
duly-authorized officers, may assign to Consultant from time to time, provided
however, that Consultant will not be unreasonably assigned to any function that
does not have comparable status, level of responsibilities and duties as the
position initially assumed under this Agreement. Consultant, shall perform such
services and duties for FTA as are usually and customarily required of a person
holding the position of Management Consultant (or other position as assigned by
FTA) in the industry in which FTA does business.

 

Consultant shall promptly obey, comply with and be subject to all rules,
regulations and orders that may from time to time be issued by FTA and that are
in keeping with Consultant’s relation with FTA and such rules, regulations and
orders shall have the same force and effect as though they were written into
this Agreement at this time, including without limitation Buyer's code of
business conduct & ethics policies, insider trading policies, and
confidentiality requirements. The services to be performed by Consultant shall
be principally rendered in Palo Alto (“Consultant’s Principal Place of
Business”), together with such business travel as may be necessary for
Consultant to satisfactorily perform the duties required under this Agreement.
Consultant shall report directly to the Board of Directors and/or President of
FTA.

 

2. Term and Termination. The term of this Agreement shall begin on the date
first signed and shall continue until the completion of one year (the
‘Termination Date’) unless terminated by either party as described herein (the
“Term”). Prior to the Termination Date, FTA may terminate this agreement for
cause (defined as immoral, unethical, or illegal behavior the Consultant)
without prior notice. Should FTA terminate this agreement other than for cause,
it shall provide the Consultant with 5 days’ notice.

 

 
1


--------------------------------------------------------------------------------




 

Should the Consultant terminate this agreement other than due to a breach of
this Agreement by FTA, Consultant shall forfeit any claims to compensation for
transactions completed by FTA following the termination date, unless the fees
earned were for work completed by the Consultant prior to the termination date.
Should FTA terminate this agreement other than for a breach of this agreement,
it shall provide FTA with 5 days’ notice.

 

3. Compensation. Consultant shall be compensated at a rate of hundred dollars
($100) per hour for consulting services rendered, which shall be paid upon 15
days of the submission of an invoice showing the amount of hours of services and
duties performed by Consultant for the benefit of FTA. Unless otherwise required
by law, all such compensation shall be payable without deduction for national or
local income taxes, social security or any other amounts, which shall remain the
responsibility of FTA.

 

4. Expenses. The Consultant shall pay for his own expenses unless otherwise
agreed or required by FTA and pre-approved.

 

5. Independent Contractor. The Consultant is an independent contractor providing
services to FTA. The Consultant is not an agent of FTA and shall have no right
to bind FTA, except as expressly and duly authorized by affirmative action of
the CEO or board of directors. FTA, as appropriate, will report all payments to
be made hereunder on Forms 1099 (or their equivalent in a different country) as
payments to the Consultant for independent contracting services. FTA shall not
carry worker’s compensation insurance to cover the Consultant. FTA shall not pay
any contributions to Social Security, unemployment insurance, federal or state
withholding taxes, or their equivalent in another country, nor provide any other
contributions or benefits that might be expected in an employer-employee
relationship.

 

6. No Assignment. Unless otherwise agreed with FTA, the Consultant shall not
subcontract his duties or cause any other person or entity to perform his
services. The Consultant shall therefore not voluntarily or by operation of law
assign or otherwise transfer the obligations incurred on his part pursuant to
the terms of this Agreement without the prior written consent of FTA. Any
attempted assignment or transfer by Consultant of his obligations without such
consent shall be voided.

 

7. Payment of Fees. Consultant may instruct FTA, in writing, to make payments
earned under this Agreement to any other company or individual as full and
absolute settlement of such fees so long as doing so conforms to appropriate
statutes, including without limitation US or international tax law, the Patriot
Act or other such legislation, and SEC regulations.

 

 
2


--------------------------------------------------------------------------------




 

8. Confidentiality, Non-Competition and Non-Circumvention. During the term of
this Agreement and for a period of two (2) years after, FTA and Consultant agree
that neither of them, nor any affiliate of them, directly or indirectly, or in
any other capacity, will (i) in any manner influence any person who is an
employee of the other Party to leave such service or hire any such person,
(ii) contact or solicit any Person that is or at any time within the one year
period immediately prior to the date of this Agreement was a customer of FTA or
Consultant for the purpose of providing products, services or business
competitive with that provided by the other PARTY, or provide any such products,
services or business to any such Person, (iii) request or advise any suppliers,
customers or accounts of the other Party to withdraw, curtail or cancel any
business that is placed with the other Party, (iv) use or disclose, or cause to
be used or disclosed, any secret, confidential or proprietary information of
either Party, which is stipulated by either Party as confidential, regardless of
the fact that FTA and/or Consultant or any FTA Affiliate may have participated
in the development of that information, or (v) make any disparaging remarks
about the other Party, their employees or officers, or their services, practices
or conduct.

 

9. Contracts or Other Agreements with Current or Former Employer or Business.
The Consultant hereby represents and warrants that he is not subject to any
agreement with respect to which the Consultant’s engagement by FTA would be a
breach.

 

10. Modification of Agreement. This Agreement may be modified by the parties
hereto only by a written supplemental agreement executed by both parties.

 

11. Notice. All notices and other communications required or permitted under
this Agreement shall be in writing and, if mailed by prepaid first-class mail or
certified mail, return receipt requested, shall be deemed to have been received
on the earlier of the date shown on the receipt or three (3) business days after
the postmarked date thereof. In addition, notices hereunder may be delivered by
hand, facsimile transmission or overnight courier, in which event the notice
shall be deemed effective when delivered or transmitted.

 

12. Waiver of Breach. The waiver by either party of any breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.

 

13. Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter of this Agreement and supersedes any
prior written or oral arrangements with respect to the Consultant’s engagement
by FTA.

 

14. Successors, Binding Agreement. Subject to the restrictions on assignment
contained herein, this Agreement shall inure to the benefit of and be
enforceable by FTA’s successors and assigns.

 

15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

 
3


--------------------------------------------------------------------------------




 

16. Survival of Obligations. The duties and obligations contained in Paragraphs
6, 12, 13, 15 and 17 shall survive the expiration or termination of this
Agreement.

 

17. Multiple Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which shall together constitute one and the same Agreement.

 

18. Tax Withholding; Indemnification. By reason of Consultant’s relationship
with FTA as an independent contractor, all sums required to be paid by FTA to
Consultant shall be paid in full, without reduction for any withholding taxes,
employers’ taxes, social security taxes, payments or contributions, and similar
employer withholdings, deductions and payments. Consultant acknowledges and
agrees that Consultant shall be solely responsible for making all such filings
and payments and shall indemnify and hold harmless FTA for any liability, claim,
expense or other cost incurred by FTA arising out of or related to the
obligations of Consultant pursuant to this Paragraph 16.

 

19. Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California.

 

20. Headings. The headings of the Paragraphs of this Agreement are for
convenience only and shall not control or affect the meaning or construction or
limit the scope or intent of any of the provisions of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed, or cause their duly
assigned agent to execute, this Agreement as of the date first set forth above.

 

 

For Federal Technology Agency Inc.

 

Consultant

 

 

 

 

 

[img001.jpg]

 

[img002.jpg]

Abraham Dominguez Cinta, CEO

 

Carlos Guillermo López Martínez

 

 

 

4

--------------------------------------------------------------------------------